Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 03/23/2022 has been considered.
Claim 1 is amended. Claims 1-7 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “simultaneously…” is not supported by the specification. Moreover, the negative limitation “the basic information is free from the initial weight and a second identification information being free from the initial weight” is failed to comply with the written description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “simultaneously…” is not supported by the specification. The “simultaneously…” is not defined in the specification. The negative limitation “the basic information is free from the initial weight and a second identification information being free from the initial weight” is not described in the specification. Therefore, the negative limitation is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0315162 to EHRENKRANZ, in view of U.S. Patent Application Publication No. 2017/0328764 to Tsai, and further in view of U.S. Patent Application Publication No. 2010/0141383 to Sano et al.
With regard to claim 1, EHRENKRANZ discloses a method for remote management of the using of chemicals, used to manage a remaining amount of a plurality of chemicals, wherein each of the 5chemicals is packed in at least one container attached with a radio frequency tag (Examiner notes that food item are constructed/formed by a plurality of chemicals), the method comprising steps of: 
providing a master smart scale with a master-slave mode, a slave smart scale and a remote communication device, wherein the master smart scale comprises a micro server and a statistical module, wherein the micro server has a database and is capable of communicating with the remote communication device via an internet (Fig. 1, paragraphs 65, 68. 80, 84, and 103,  a tracking and analysis system 130 configured to receive food data from registration system 110 and consumption data from said intake detection system 120 and to utilize the food data and the consumption data to calculate a total amount of one or more nutrient and/or calories consumed by the subject. Client 103 includes any device (e.g., personal computer, mobile phone, etc.) that communicates (in any manner discussed herein) with tracking and analysis system 130 via any network disclosed herein. In some embodiments, access is through a network or the Internet through a commercially-available web-browser software package. Intake detection system 120 comprises one or more scale, weighing device, or other device operable to measure mass and/or weight. Each scale may also be electronically connected, with or without wires, to an electronic database that contains specific nutritional information for each discrete food item being served. Examiner notes that Intake detection system 120 comprises a plurality of scales, which can be considered as “a master smart scale and a slave smart scale”. Examiner notes that a tracking and analysis system can be considered as “a statistical module”); 
performing an initialization procedure by: the master smart scale weighing the one of the chemicals for a first time to generate an initial weight and writing the initial weight into the database, simultaneously reading the radio frequency tag on one of the 15chemicals for the first time to generate a first identification information separated from the initial weight (paragraphs 71, 73, 127-129, the initial type and/or amount of food served to the subject is registered in system 100 using registration system 110 (step 605). In some embodiments, a food item is identified manually or automatically and then weighed so that nutritional content can be calculated based upon known nutritional information for that food item that is stored in registration system 110 or retrieved from an external database 160. In some embodiments, identifier 210 indicates type of food and nutritional content, and the amount (e.g., the initial weight) of the food is measured by a scale 320 in response to the placement of the food on smart tray 320. For example, identifier 210 may be: an RFID tag that is read by an RFID reader; a bar code that is read by an optical scanner; a magnetic stripe, a biometric; or a human-read code that is read and entered manually by a user 102. In an embodiment, food identification data is acquired via tray identifier 350, which may include data regarding a plurality of food items, as well as positional information regarding where each item is placed on smart tray 310. Registration data may be initially stored in central data repository 150, or may be stored on a memory element in registration system 110 or smart tray 310. In a further example, external data source 160 may be a vendor database that correlates food identifier data (e.g., identifier 210) with food amount and nutritional content data.  Examiner notes that identifier 210 used to determine the amount, type, and nutritional content of the food item which is considered as “a first identification information”); 
the micro server generating a blank input page marked with the first identification information to transmit to the remote communication device, so as to open the blank input page on the remote communication device for plural different users to input a basic information of the one of the chemicals into the database as the master smart scale generates the first identification information for the first time wherein the basic information is free from the initial weight, the first identification information and a weight of the container (paragraphs 13, 21, 64, 71, 73-74, and 127, Claim 87, a user interface configured so that a user can input food data. The initial type and/or amount of food served to the subject is registered in system 100 using registration system 110 (step 605). In some embodiments, a food item is identified manually or automatically and then weighed so that nutritional content can be calculated based upon known nutritional information for that food item that is stored in registration system 110 or retrieved from an external database 160. use of a remote entry device similar to a remote control; or utilization of information transmitted from the food item's container, or from a flag placed into the food item, by a bar code or radio frequency chip. the system comprises a user interface configured so that a user can input one or more type of information selected from the group consisting of food data, nutritional consumption goals, and data concerning the weights of utensils and food vessels used to serve one or more food items. Any of the communications, inputs, storage, databases or displays discussed herein may be facilitated through a web site having web pages. Examiner notes that food items information can be manually registered/inputted on the web pages of the remote devices. Examiner notes that a vendor database that correlates food identifier data (e.g., identifier 210) with food amount and nutritional content data during food item registration procedures can be manually registered/inputted on the web pages of the remote devices by the vendors, wherein any scales used by the vendors to weight the registered items can be considered as the master smart scale. Examiner notes that a user can input food data, wherein the food data includes the name, which can be considered as “wherein the basic information is free from the initial weight, the first identification information and a weight of the container”); and
the master smart scale using the first identification information to mark the basic information and the initial weight that are stored in the database (paragraphs 71 and 73-74, an external data source 160 may be a reference database with information on the nutritional content of various foods and beverages. In a further example, external data source 160 may be a vendor database that correlates food identifier data (e.g., identifier 210) with food amount and nutritional content data. Registration system 110 may comprise any hardware and/or software suitably configured to facilitate reading, registering, importing, retrieving, updating, analyzing, entering, and/or modifying data regarding food, nutritional content, patients, food sources, food statistics, or the like. The nutrient information including initial weight measured by the vendors during the food item initial registration procedure can be stored in the external data sources); 
reading the radio frequency tag to generate a second identification information being free from the initial weight through the slave smart scale in the master-slave 2Docket No.: SUWE3022/JSExaminer: Ariel J. YuApplication No.: 17/015,116Art Unit: 3687mode, and simultaneously the slave smart scale weighing the one of the chemicals after each use to obtain a remaining weight after the master smart scale performs the initialization procedure (paragraphs 114,129, and 132, Identifier 210 may be read using any method or device known in the art that is suitable to read, acquire, or detect an identifier 210. For example, identifier 210 may be: an RFID tag that is read by an RFID reader. FIG. 11 is a screen shot of a simulation of a smart tray embodiment of the invention, showing a display of real time nutritional information. In this display, the food items that have currently been consumed in the meal are shown along with their protein, fat, carbohydrate, and caloric content, as well as the current scale weight remaining of each item. In some embodiments, reader/sensor 330 senses a change in weight as indicated by scale 320 and takes a data reading. Tracking and analysis system 130 receives consumption data (for example, weight data) via communication interface 370 and records the data. Examiner notes that the identifiers of food items placed on the food tray can be considered as “a second identification information being free from the initial weight”. Examiner notes that scales of the food tray are considered as “the child smart scale”. Examiner notes that the scales used by vendors during initial registration procedures to obtain initial weight of food items is considered as “the master smart scale”); 
the slave smart scale transmitting the second identification information to a registration system, and confirming both of the basic information and the initial weight exist in the database according to the second identification information that is the same as the first identification information (paragraphs 127-128, In some embodiments, a food item is identified manually or automatically and then weighed so that nutritional content can be calculated based upon known nutritional information for that food item that is stored in registration system 110 or retrieved from an external database 160. various containers 220 of food are encoded with identifiers 210, and a user 102 (e.g., a healthcare provider) reads or detects identifier 210 while apportioning the food from a container 220 to smart tray 310. Alternatively, identifiers 210 may be on a menu that lists various food items that may be served to the subject. Identifier 210 may be used to determine the amount, type, and nutritional content of the food item (e.g., by accessing an external data source 160). Examiner notes that the nutritional content associated with the identifiers of food items placed on the food tray scale is retrieved from the external database as long as the identifiers of food items matches with the registered food item identifiers); 
the slave smart scale storing the remaining weight into the database for the registration system to generate a use record as the slave smart scale confirms both of the basic information and the initial weight exist in the database (paragraphs 127-128, 131, and 132, In some embodiments, receipt of the initiation signal starts a tracking and analysis engine 580 tracking module that registers the initial baseline data (e.g., by storing a tracking record in central data repository 150). Tracking and analysis system 130 receives consumption data (for example, weight data) via communication interface 370 and records the data.); 
opening a specific page with the remote communication device to start 10the statistical module for performing a statistical operation based on the initial weight and the use record that are stored in the database to obtain a statistical data (paragraphs 65, 71, 82, 94, and 149, In some embodiments, system 100 comprises one or more external data sources 160 operably connected with registration system 110 and/or tracking and analysis system 130. External data sources 160 may be any data sources that are accessible by system 100, and its various components, to provide reference, research, vendor and/or statistical data. Reader/sensor 330 may comprise a processor or circuitry operable to receive data, poll for data, detect variations in scales 320 or other sensors 330, perform calculations, run software modules, track and record time (e.g., a clock) and/or to perform other functions enabling gathering of data and statistics regarding input from scale 320. the systems and methods of the invention may be used by individuals who desire to monitor their food and nutrient consumption for various fitness and training purposes. Such individuals may include, for example, biometrics enthusiasts who desire to track personal food consumption statistics. Application server 570 may include any hardware and/or software suitably configured to serve applications and data to a connected client 103.); and 
transmitting both of the statistical data and the basic information into the specific page through the micro server (paragraphs 70, 96, and 114, In an embodiment, central data repository tracks and stores all the data associated with intake detection system 120 and tracking and analysis system 130, such as, for example, individual data readings of a subject 101's food intake. Additionally, tracking and analysis system 580 may include any hardware and/or software suitably configured to receive requests from client 103 via Internet server 530 and application server 540. FIG. 11 is a screen shot of a simulation of a smart tray embodiment of the invention, showing a display of real time nutritional information. In this display, the food items that have currently been consumed in the meal are shown along with their protein, fat, carbohydrate, and caloric content, as well as the current scale weight remaining of each item.).  
However, EHRENKRANZ does not disclose the slave smart scale 10has a microcontroller for communicating with the master smart scale in the master-slave mode; wherein the slave smart scale transmitting the second identification information to the master smart scale of the registration system; and the master smart scale of the registration system generates a use record; the plurality of chemicals are selected from a group consisting of drugs and reagents for experiments; the scale weighing the one of the chemicals with the container thereof for a first time to generate an initial weight, wherein the initial weight is a total weight of the container and the one of the chemicals packed in the container, simultaneously reading the radio frequency tag on the container of the one of the 15chemicals for the first time to generate a first identification information separated from the initial weight; weighing the one of the chemicals with a container thereof after each use to obtain a remaining weight, wherein the remaining weight is a total weight of the container and a remainder of the one of the chemicals packed in the container.
However, Tsai teaches the slave smart scale 10has a microcontroller for communicating with the master smart scale in the master-slave mode (The food scale system includes a plurality of distinct food scales, each of the food scales including at least one load cell and a microprocessor. The plurality of distinct food scales are configured to operate as a single food scale to weigh a food item. The plurality of distinct food scales include a master food scale, and at least one slave food scale. Each of the at least one slave food scale is configured to transmit data related to a weight measured using the at least one load cell of the at least one slave food scale to the master food scale, Fig. 9, paragraphs 6 and 45); wherein the slave smart scale transmitting the second identification information to the master smart scale of the registration system; and the master smart scale of the registration system generates a use record (The portable food scale may communicate with the computer device using wired connections (e.g., through a micro USB port in the portable food scale), via a wireless connection, etc. Through such communication, the user (and possibly a company with which the user is affiliated, such as a weight loss company) is able to determine information about a food item being consumed by the user such as, for example, the weight of the food item, the identity (type of food) of the food item, etc. Each of the at least one slave food scale is configured to transmit data related to a weight measured using the at least one load cell of the at least one slave food scale to the master food scale. Examiner notes that the master food scale determine the weight and identity information provided by each of the slave food scales, wherein the master food scale communicates with the mobile application of the system to record consumption data, which is considered as “the master smart scale of the registration system generates a use record”, paragraphs 30 and 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify EHRENKRANZ to include, the slave smart scale 10has a microcontroller for communicating with the master smart scale in the master-slave mode; wherein the slave smart scale transmitting the second identification information to the master smart scale of the registration system; and the master smart scale of the registration system generates a use record, as taught in Tsai, in order to transmit a weight measurement between a plurality of scales (Tsai, paragraph 6). 
However, Sano teaches the plurality of chemicals are selected from a group consisting of drugs and reagents for experiments; the scale weighing the one of the chemicals with the container thereof for a first time to generate an initial weight, wherein the initial weight is a total weight of the container and the one of the chemicals packed in the container, simultaneously reading the radio frequency tag on the container of the one of the 15chemicals for the first time to generate a first identification information separated from the initial weight; weighing the one of the chemicals with a container thereof after each use to obtain a remaining weight, wherein the remaining weight is a total weight of the container and a remainder of the one of the chemicals packed in the container (FIG. 3 shows one example of chemical bottles 6. The chemical bottle 6 is prepared for each chemical. A name label 7 is affixed to the side surface of the chemical bottle 6. The name label 7 indicates the name of the chemical (e.g., "chemical A" or "chemical B"), and an identification code (e.g., "1234567890" or "1357924680") of the chemical. The name label 7 also fixes a wireless tag 8. The wireless tag 8 may be fixed by being affixed to the surface of the name label 7. When carrier waves emitted from the planar antennas 5A to 5D are received by the antenna of the wireless tag, the wireless tag uses electric power of the carrier waves to wirelessly transmit tag data stored in a memory of the IC chip from the antenna. The data is made up of a tag data 81 for identifying the chemical tag 8, and a plurality of pieces of history data 82. The pieces of the history data 82 include the measurement date and time, and weight data. When the definite weight "Wh" is not equal to or less than the empty bottle weight "W0" (NO in ST20), the CPU 101 acquires a chemical name from the tag data 81, and displays this chemical name and the definite weight "Wh" on the display unit 15, in step ST21 (the output control unit 114). the CPU 101 instructs the wireless tag reader/writer 108 to write the history data including the date and time and the definite weight "Wh". The CPU 101 stores the currently measured definite weight "Wh" in a data area of the weight data buffer 91 which uses the value of the weight data counter "h" as an address. Examiner notes that history weight data detected by the weighing dish at different time (history 1, history 2) can be considered as an initial weight and a remaining weight for a chemical bottle with a chemical, which is considered as “the initial weight is a total weight of the container and the one of the chemicals packed in the container; wherein the remaining weight is a total weight of the container and a remainder of the one of the chemicals packed in the container” , Fig. 3, Fig. 4, Fig. 6, Fig. 8, Fig. 16, paragraphs 39, 40, 42, 69, 77, 79 and 44-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify EHRENKRANZ to include, the plurality of chemicals are selected from a group consisting of drugs and reagents for experiments; the scale weighing the one of the chemicals with the container thereof for a first time to generate an initial weight, wherein the initial weight is a total weight of the container and the one of the chemicals packed in the container, simultaneously reading the radio frequency tag on the container of the one of the 15chemicals for the first time to generate a first identification information separated from the initial weight; weighing the one of the chemicals with a container thereof after each use to obtain a remaining weight, wherein the remaining weight is a total weight of the container and a remainder of the one of the chemicals packed in the container, as taught in Sano, in order to manag3 the kind, remaining amount, etc. of a commodity contained in a container in accordance with data in a wireless tag attached to the container and in accordance with the weight of the container (Sano, paragraph 2). 
15 With regard to claim 2, EHRENKRANZ discloses the micro server comprises a Raspberry Pi (it would have been obvious to one of ordinary skill in the art at the time of the invention was made to construct a server by using Raspberry Pi which is a series of small single-board computers (SBCs) developed in the United Kingdom by the Raspberry Pi Foundation in association with Broadcom).  
With regard to claim 3, EHRENKRANZ discloses the use record includes a user name, a weighing time and the remaining weight of the one of the chemicals, the method comprising: 20calculating a use frequency of the one of the chemicals by the statistical module according to the weighing time (paragraphs 29, 82 and 126, track and record time (e.g., a clock) and/or to perform other functions enabling gathering of data and statistics regarding input from scale 320.  A subject 101, who may be, for example, a patient in a hospital, is served food using a monitoring system of the invention, for example, on a smart tray 310. The subject's consumption of food, by time and by amount, weight, and nutritional content of the food, is detected by intake detection system 120 (in some embodiments, by smart tray 310) and is stored, analyzed, and/or used in real time to aid in diagnostic or therapeutic decisions. one or more timers are set for predetermined periods of time following the ingestion by the subject of one or more medication, so that the subject is provided with a message warning against the consumption of food items containing certain nutrients during the predetermined periods of time from taking certain medications).  
With regard to claim 4, EHRENKRANZ discloses the one of the chemicals is packed in plural different containers respectively attached with plural radio frequency tags corresponding to plural different items of identification 25information, and the basic information includes a chemical name, a date of -17 -purchase, and a manufacturer, the method comprising: searching for and counting the different items of identification information through the statistical module according to the chemical name, to obtain the number of the containers of the one of the chemicals (paragraphs 74, registration system 110 comprises a data identifier, entry components, and data components that facilitate gathering information. In one embodiment, as shown in FIG. 2, a package 205 containing a food product comprises an identifier 210 that identifies the contents of package 205. Identifier 210 may comprise a code, an account, a barcode, a radiofrequency identification (RFID) tag, a biometric, a magnetic stripe, a symbol, a graphic, or the like. Examiner notes that basic information for a purchased food items/drugs includes a manufacture, a UPC, and a purchase date is a well-known inventory management technique. Examiner notes that a well-known inventory management technique can be utilized to count the number of items/drug/products to further update the inventory database).  
5 With regard to claim 5, EHRENKRANZ discloses the step of obtaining the statistical data comprises: calculating a used amount of the one of the chemicals within a specific period for each of the different users by the statistical module according to the chemical name, the user name, the weighing time, the initial weight and 10the remaining weight (claim 97, paragraphs 82-83, 88, 94, and 130, receiving and storing food data in a computer comprising nutrients and/or calories contained in one or more food items served to the subject; detecting the initiation of food consumption by the subject; obtaining real-time food consumption data; processing the food data and the real-time food consumption data using said computer to calculate consumption analysis data including a total amount of one or more nutrients and/or calories consumed by the subject. Reader/sensor 330 may comprise a processor or circuitry operable to receive data, poll for data, detect variations in scales 320 or other sensors 330, perform calculations, run software modules, track and record time (e.g., a clock) and/or to perform other functions enabling gathering of data and statistics regarding input from scale 320. Authentication database 550 may store information used in the authentication process such as, for example, user identifiers, passwords, access privileges, user preferences, user statistics, and the like. User database 560 maintains user information and credentials for users 102. In an embodiment, tray identifier 350 may encode food, food content, patient, hospital, supplier, manufacturer, pharmaceutical or other information. A sensor that detects a cover being removed from a smart tray, or a sensor that detects proximity to a subject 101 (e.g., by sensing an electronic signal in the subject's room, a biometric, or a tag attached to the patient).).  
With regard to claim 6, the combination of references discloses in the master-slave mode, setting a name of the slave smart scale into the master smart scale for the master smart scale to recognize the slave smart scale, so as to allow the slave smart scale to communicate with the master 15smart scale (Tsai, paragraphs 42 and 45, Portable food scale is turned on, for example, by direct contact with a sensor portion of sensor assembly 104a. A software application on a computer device is also started (e.g., an “app” on a mobile phone, tablet, or other computer device). When the software application is started with portable food scale 100 already turned on, portable food scale 100 may desirably connect to the software application automatically (e.g., the connection between food scale 100 and the computer device may be wired, such as through the micro USB port 104b; the connection between food scale 100 and the computer device may be wireless, such as through a radio included with food scale 100 such as bluetooth device 804 described herein; etc.). Thus, a group of portable food scales is used to operate as a single food scale. As shown in FIG. 9 the plurality of food scales includes three portable (slave) food scales 100 and a master portable food scale 101. Each of the three (or whatever desired number) of slave food scales 100 is configured to transmit data related to a weight measured using that slave food scale to the master food scale 101 through a wire connection (e.g., a USB connection, not shown), through a wireless connection, etc. The master food scale 101 may then determine the actual weight of the item being weighed using the data provided by each of the slave food scales 100, and its own information. Examiner notes that when the application and the plurality of portable scales are turned on, the app, the master scale, and the slave scales are communicated with each other).  
With regard to claim 7, the combination of references discloses operating the master smart scale and the slave smart scale each independently as the master-slave mode is turned off, so that each stores the remaining weight weighed by itself (Tsai,  paragraph 45, Examiner notes that the plurality of scales perform measurements independently when the plurality of scales are not communicated with each other, which can be considered as “operating the master smart scale and the slave smart scale each independently as the master-slave mode is turned off”)	
Response to Arguments
Applicants' arguments filed on 03/23/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose manage a remaining amount of a plurality of chemicals selected from a group consisting of drugs and reagents for experiments; wherein the basic information is free from the initial weight, the first identification information and a weight of the container; a second identification information being free from the initial weight; wherein the remaining weight is a total weight of the container and a remainder of the one of the chemicals packed in the container”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687